Citation Nr: 0603208	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  96-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1959.  

The current appeal arose from a March 1987 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder.

In April 1987, the veteran submitted a statement to the RO 
that was addressed to the Board of Veterans' Appeals (Board) 
in which he said that "the decision in my case is not in 
accord with the law."  The Board accepted that statement as 
a timely filed notice of disagreement.  See 38 C.F.R. 
§ 19.118 (1986).  The RO did not issue a statement of the 
case with regard to the March 1987 determination.  Therefore, 
the veteran's February 1987 claim to reopen remained pending, 
and the March 1987 determination - rather than the September 
1994 determination in which the RO again held that new and 
material evidence had not been received to reopen a claim of 
service connection for a psychiatric disorder and for which 
the veteran filed another notice of disagreement - is the one 
on appeal.

In October 1999, the Board remanded the case to the RO for 
further development and adjudicative action.  In May 2003, 
the RO reopened the claim of service connection for a 
psychiatric disorder and then denied the claim on the merits.  
In an October 2003 decision, the Board also found that new 
and material evidence had been presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  The Board then remanded the 
issue of service connection for a psychiatric disability for 
additional development. 


FINDING OF FACT

The competent and probative evidence does not show that the 
veteran's current psychiatric disability is causally related 
to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred during active 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on the January 1957 
entrance examination the veteran denied having had any 
psychiatric symptomatology and the psychiatric evaluation was 
normal.  In June 1959 he was evaluated on admission to a 
hospital following a fracture of one of his right 
metacarpals.  He was considered mentally sound.  In April 
1959, the veteran reported slight pain in his throat.  
Chronic habitual hypochondriasis was noted.  He was referred 
to the ear, nose and throat clinic.  On May 1959 separation 
examination he denied having had any psychiatric 
symptomatology and the psychiatric evaluation was normal.

A report of a psychiatric examination performed at a state 
hospital in December 1960 reflects that the veteran's mother 
reported that he had mental confusion in October 1960.  It 
was noted that there had been no previous mental 
hospitalization.  The veteran reported that he had been 
arrested for assault and battery on the charge of a girl in 
August 1959.  The tentative diagnosis was schizophrenic 
reaction, paranoid type.

The veteran was again hospitalized in November-December 1962 
after being arrested for a burglary and was shot by a 
policeman.  During general hospitalization for surgery for 
his wounds, he was shackled to his bed, which he found 
degrading.  The impression was sociopathic personality 
disturbance, antisocial reaction.    

Private mental health records dated in March 1965 show that 
the veteran was in that institution for the first time.  The 
veteran had initially been arrested after he became violent 
in a bar.  By history, the veteran's mother stated that this 
had been the first time that an incident like this had 
happened to the veteran.  The impression was schizophrenic 
reaction.  

The veteran was hospitalized at a private facility in May 
1983 for symptoms of a possible stroke.  Past medical history 
included hypertension.  The impressions were left cerebral 
ischemic attack; right hemiparesis; labile hypertension; and 
poor compliance.  

A VA psychiatric examination was scheduled for the veteran in 
July 2005.  The claims file was sent for review to the 
examiner, who was identified as the Chief, General Psychiatry 
at that VA clinic.  The examiner indicated that the claims 
file was fully reviewed, and a follow-up telephone interview 
was accomplished in addition to the personal examination.  
The examiner described the findings in the service medical 
records as well as the post-service mental health records.  

Past medical history was noted to include a court martial in 
1957 after the veteran failed to follow an order and 
allegedly threatened an officer.  The veteran stated that 
this resulted in being sent to a stockade for 6 months.  The 
veteran felt that this contributed to his becoming paranoid, 
as he was being punished for something that he claimed he did 
not do.  The veteran then went on to complete his 2 years of 
active duty.  He also thought that the start of his 
psychiatric problems was when he broke his hand during 
service during an argument with a civilian roommate.  The 
veteran related that after his discharge from the military in 
1959 he went into a Reserve unit, during which he began to 
have severe psychiatric symptoms, including delusions and 
hallucinations.  He stated that he was discharged from the 
Reserve unit due to this.  The examiner observed that there 
were no records of either his Reserve time or of any 
psychiatric symptoms.  The veteran indicated that he began 
receiving Social Security benefits in about 1986.  The 
diagnoses were psychosis, not otherwise specified, in 
remission currently and alcohol abuse, in remission, 
provisional.  

In his discussion, the VA examiner noted that the veteran did 
endorse intermittent episodes of psychosis, dating back to 
the late 1950s.  The described episodes were not entirely 
typical for schizophrenia, in that they apparently cleared up 
fairly quickly, often without medication, and there was no 
clear residual psychotic state, and the veteran usually 
retained insight into his situation.  The examiner stated 
that even granting the presence of transient psychosis, it 
was not clear that the veteran met the Criteria A for 
schizophrenia, as that required at least a substantial part 
of a month with psychosis, and that was not supported in the 
record.  The examiner then discussed the other Criteria that 
were or were not met, as well as involvement of alcohol, 
which the veteran denied but which was clearly documented 
prior to an acute episode.  Following this discussion, the 
examiner stated that neither the medical records that were 
available from the veteran's service time, including his own 
account of the review of symptoms done right at the time of 
discharge, showed any element of psychosis during his active 
duty time.  The examiner concluded that there was no evidence 
of a psychotic disorder until late 1960.    

Legal Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).
Where there is a chronic disease, shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Id.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as a 
psychosis, to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  Id.

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board observes that letters dated in December 2002 and 
March 2004 were compliant with the requirements of a 
notification consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issue at hand.  The letters 
discussed what information VA would obtain; what the veteran 
needed to do; and to what address the veteran was to send any 
information that he had.  Additionally, the veteran was 
notified in the March 2004 letter of the evidence garnered to 
date and what the evidence must show in order for a grant of 
service connection.  The veteran was otherwise provided with 
a statement of the case (SOC) and subsequent supplemental 
SOCs which set forth the pertinent law and regulations and 
the particular deficiencies in the evidence with respect to 
the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  Available service and 
post-service medical treatment records were obtained.  In 
this regard, VA made numerous attempts to obtain additional 
service records, including particular hospital records, 
verification of reserve service, and any records associated 
with the claimed reserve service.  Unfortunately, the 
National Personnel Records Center advised in April 2003 that 
any morning reports or Army reserve medical file or other 
alternate source documents were not available.  If service 
medical records are presumed destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991)

The veteran's Social Security records and other private 
medical records were sought.  Unfortunately, the Social 
Security Administration in June 2005 and various private 
sources responded that records were no longer available.  
During the course of VA's attempting to obtain all available 
records, the veteran was kept informed of any progress made 
and what he himself could do, including in letters from VA 
dated in April 2003, March 2004, September 2004, November 
2004 and March 2005.  

The veteran was otherwise afforded a VA examination by the 
Chief of a VA Psychiatric clinic.  In January 2006 written 
arguments, the veteran's representative questioned the 
examiner's qualifications and whether the July 2005 
examination was inadequate under 38 C.F.R. § 4.70 (2005).  In 
this case, the directives of the Board's October 2003 remand 
have been fulfilled with regard to this examination.  The VA 
examiner, as head of a psychiatric unit, appears to be 
eminently capable of providing an adequate examination and 
opinion.  Indeed, the report of the examination is very 
thorough, with reference to records in the claims file, 
discussion of the evidentiary record, rationale for findings 
and opinions.  This examiner took a further step of 
additional telephonic interview following the examination.  
In essence, the July 2005 VA examination is found to be 
adequate.  Id.  In sum, there is sufficient medical evidence 
for VA to make a decision on the claim.  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim in March 1987 (which predated the VCAA), the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  See Conway v. 
Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  As discussed, the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.  In addition, 
the claim was readjudicated following the provision of the 
notice.  The veteran was provided with a supplemental SOC in 
September 2005 and given additional time to respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board also finds that the October 2003 remand 
instructions have been complied with to the extent possible.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim.  See 38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Analysis

The veteran contends that his mental problems initially began 
during active duty, including when he was subject to a court 
martial; he has stated that paranoid thoughts began at that 
time because he was not guilty of the charge.  The veteran 
also contends that he had mental problems during his 
subsequent period of reserve service, which, as discussed 
above, has not been confirmed and no records are available.  
O' Hare, supra. 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Accordingly, the 
Board must look to the competent and probative medical 
evidence for the onset and etiology of any psychiatric 
disability that is currently shown.   

In this case, the Board notes that the veteran's service 
medical records are negative for complaints or findings 
pertaining to a psychiatric disorder.  As discussed by the 
July 2005 VA examiner, despite the exposure to a court 
martial in the early part of active duty, the veteran went on 
to serve his 2-year tour of duty, without psychiatric 
abnormalities demonstrated.  Moreover, the service discharge 
examination revealed no reference in any way to a psychiatric 
disability.  This evidence is against the veteran's claim 
that psychiatric disability began during service.  

The initial post-service findings of a psychiatric disability 
- a psychosis - were in December 1960, which is about 17 
months after release from active duty.  Significantly, these 
medical records do not reflect any link to active duty.  
Subsequent private medical records in 1962 also do not 
attribute psychiatric disability to service.  This medical 
documentation also is not supportive of the veteran's claim 
of service connection.  

The veteran's claims file was reviewed by the Chief of 
General Psychiatry at a VA facility in July 2005.  Following 
a review of all the documentation in the veteran's claims 
file, along with all of the veteran's various contentions, 
the examiner concluded that a psychosis was not shown until 
after service separation.  This opinion is of high probative 
value since the veteran was personally examined, all relevant 
history and contentions were noted by the examiner, and 
conclusions with full rationale were provided.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) (the probative value of 
medical opinion evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators).  Moreover, there is no conflicting medical 
opinion of record.  

To the extent that the 1962 private medical reports show an 
impression of sociopathic personality disturbance, the Board 
observes that that personality disorders are not recognized 
as a disability for compensation purposes.  See 38 C.F.R. 
§ 3.303(c) (2005).  Additionally, since the veteran's 
psychosis was not shown until more than one year after 
service discharge, service connection on a presumptive basis 
is not in order.  38 C.F.R. § 3.309.  

The Board concludes that the clear preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability.  The Board 
has reached this decision based on a careful review of the 
entire evidence of record, with significant weight accorded 
to the opinion provided by a VA Chief of General Psychiatry.  
In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.





	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


